                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                    3:17-cv-709

UNITED STATES OF AMERICA                            )
                                                    )
        v.                                          )           DEFAULT JUDGMENT
                                                    )
APPROXIMATELY $15,100 IN FUNDS                      )
SEIZED DURING THE EXECUTION OF A                    )
SEARCH WARRANT AT 8820                              )
BROOMSAGE LANE, APARTMENT J,                        )
CHARLOTTE, NORTH CAROLINA 28217                     )

        THIS MATTER is before the Court on the United States of America’s Motion for Default

Judgment in this case. (Doc. No. 12). For good cause shown, the Court will GRANT the Motion

and enter this Default Judgment. The Court FINDS AS FOLLOWS:

                                        BACKGROUND

        On December 6, 2017, the United States filed a Complaint for Forfeiture in rem (Doc. No.

1) against the defendant property captioned above. The Complaint alleged that the property is

proceeds of drug trafficking and/or was used or intended to be used to facilitate drug trafficking.

        From December 8, 2017 through January 6, 2018, pursuant to Federal Rules of Civil

Procedure, Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Rule G(4)(a), the Government provided Notice by Publication (Doc. No. 4) of this action. Further,

the Government mailed direct notice (Ex. A) of the Complaint to the following individuals and

entities:

                Gerardo Rios-Ruiz c/o Jennifer Stevens, Esq.
                Gerardo Rios-Ruiz

Ultimately, Gerardo Rios-Ruiz filed a Claim. (Doc. No. 5). The Government settled to return

$3,775 in seized funds in this case to Gerardo Rios-Ruiz via Consent Order and Judgment, in
exchange for Claimant’s release of all other claims in the case. (Doc. No. 8-1: Motion; Doc. No.

9: Order). As a result of the settlement, approximately $11,325 remains for forfeiture.

       Notice of forfeiture of these funds has been properly published and directly provided, there

are no claims remaining as to the property, and the time for filing claims has expired. Therefore,

on March 5, 2019, on Motion (Doc. No. 10) of the Government, the Clerk of Court entered a

default pursuant to Fed. R. Civ. P. 55(a). (Doc. No. 11). Thus, default judgment is appropriate.

                                      LEGAL CONCLUSIONS

       Fed. R. Civ. P. 55(b)(2) provides for entry of the requested Default Judgment by the Court.

Here, the United States has provided notice of forfeiture in accordance with the Federal Rules of

Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Rule G. Other than Gerardo Rios-Ruiz, whose Claim has been adjudicated, the time

period for filing claims has expired. And, no other claims have been filed. Finally, the Clerk has

entered default. Therefore, the requested Default Judgment is appropriate.

       BASED ON THE FOREGOING FINDINGS, THE COURT CONCLUDES that the

Government is entitled to a Judgment of Forfeiture by Default against the Defendant Property.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Government’s Motion for Default Judgment, (Doc. No. 12), is hereby

GRANTED.

       2.      Any and all right, title, and interest of all persons in the world in or to the Defendant

               Property is hereby forfeited to the United States, and no other right, title, or interest

               shall exist therein.

 Signed: March 29, 2019




                                                  2
